
	

114 HR 4648 IH: Green Stormwater Infrastructure Investment Act
U.S. House of Representatives
2016-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4648
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2016
			Mr. Kilmer (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To provide incentives for investment in green stormwater infrastructure, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Green Stormwater Infrastructure Investment Act. 2.DefinitionSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by adding at the end the following:
			
				(27)Green stormwater infrastructure
 (A)In generalThe term green storm­wa­ter infrastructure means any storm­wa­ter management technique that— (i)uses natural systems or engineered systems that mimic natural processes to infiltrate, evapotranspire, or filter stormwater; and
 (ii)preserves, enhances, or mimics natural hydrology to protect or restore water quality. (B)InclusionsThe term green stormwater infrastructure includes—
 (i)systems that promote absorption, uptake, evapotranspiration, filtration by soil and plant life, and stormwater system resiliency, such as bioretention, permeable pavements, green roofs, and natural vegetation; and
 (ii)the preservation or restoration of— (I)interconnected networks of natural land or topography that protect essential ecological functions critical for water quality;
 (II)ecological function, including forests, grasslands, and deserts; (III)bodies of water, including lakes, rivers, flood plains, headwaters, creeks, wetlands, estuaries, and sounds; and
 (IV)native soil characteristics of composition, structure, and trans­mis­siv­i­ty. . 3.Green stormwater infrastructure reserveTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by adding at the end the following:
			
				609.Green stormwater infrastructure reserve
 (a)In generalTo the extent there are sufficient eligible project applications, not less than 20 percent of the funds made available under this title to each State shall be used by the State for projects that are otherwise eligible under this title and include a green stormwater infrastructure component.
 (b)Operation and maintenanceFunds reserved under this section may be used for operation and maintenance costs of green stormwater infrastructure constructed using funds reserved under this section..
		4.Public transportation projects
 (a)In generalChapter 53 of title 49, United States Code, is amended by adding at the end the following:  5341.Priority for green stormwater infrastructure projects (a)In generalIn selecting public transportation infrastructure projects to receive financial assistance under this chapter or any other provision of law, the Secretary shall prioritize projects that include green stormwater infrastructure, as defined in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).
 (b)TIGER grant programThe projects referred to in subsection (a) include projects selected under the Transportation Investment Generating Economic Recovery competitive grant program..
 (b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by adding at the end the following:
				
					
						5341. Priority for green stormwater infrastructure projects..
 5.Permitting green stormwater infrastructureSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
			
 (s)Green stormwater infrastructureNotwithstanding subsection (b)(1)(B), a permit under this section for green stormwater infrastructure may be for a term not to exceed 10 years..
		
